DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/1/2020. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claim 1 has been amended. 

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
Examiner notes that Applicant has not addressed the objection to the drawings or the rejections under 35 USC 112 in the response filed 12/1/2020.   The objection and the rejection under 35 USC 112 are maintained.
Applicant argued that the Office has not made out a prima facie case that the patentably-unique claimed connected branch includes at least D conductor segments selected from D different sections d and D different layers j such that (j+d) mod D equals a predefined number would have been obvious based on the teachings of Wolf. While the discovery of an optimum variable in a cited art process may be found obvious, this is not always the case. One exception to the rule is where the parameter optimized was not recognized in the art as one that would affect the results. In re Anoni, 559 F.2d 618 (CCPA 1977). And here, the Office has not pointed to any teaching the cited references, or provided any explanation based on scientific reasoning, that would support the conclusion that those skilled in the art would have considered it obvious to 'optimize' the cited references by the connected branches of conductor segment series to the 
This argument is not persuasive because Wolf clearly demonstrates that the two claimed variables, the number D of circumferential sections and the number J of radial layers, are result-effective variables.  Each circumferential section 34 of Wolf extends over one pole pitch and has 5 slots 35-39 and each of the slots 35-39 is assigned to one of the five phases (para[0069]:1-3).  For the stator of FIG. 4 having a simple wave winding the stator 3 has twelve slot groups 34 (para[0071]:1-4), and the five wave windings 50-54 are mounted in five different radial positions H,I,J,K,L (para[0071]:12-15).  The stator 3 is designed for a rotor 10 having twelve magnetic poles (para[0069]:5-6).  All of these variables, such as the number of phases, the pole pitch, the number of slots, the number of rotor poles, and the number of radial positions in each slot are well known result-effective variables for an electric machine.  This particular combination of values of these variables in Wolf result in improved performance such as decreased ripple of unidirectional voltage and improved power output and efficiency as well as reduced magnetic noise and reduced flow-generated noise (para[0003]:1-13).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “a first conductor segment of a branch and a second conductor segment of the same branch are connected in series by electrically connecting an end of the first conductor segment and an end of the second conductor segment, said end of the first conductor segment and said end of the second conductor segment being located in neighboring slots accommodating straight conductor portions of the same phase, or being separated by an even number of slots accommodating straight 
Also, “a third conductor segment of a first branch and a fourth conductor segment of a second branch other than the first branch are connected in parallel by electrically connecting an end of the third conductor segment and an end of the fourth conductor segment, said end of the third conductor segment and said end of the fourth conductor segment being separated by an odd number of slots accommodating straight conductor portions of the same phase or located within the same slot” recited in claim 7 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of conductor segments is divided into connected branches of conductor segments series” which is not clear because the meaning of “conductor segment series” is not clear.  Claim 2 has the term “conductor segment” used in two different senses.  Claim 6 recites a first conductor segment of a branch and a second conductor segment of the same branch.  As a result, it is also not clear what the term “branch” means in the claims.  Examiner suggests using different terms for different sub-elements.  The claims are examined as best as can be understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2010/0283349, hereinafter Wolf).
As to claim 1, Wolf shows (FIG. 4):

    PNG
    media_image1.png
    598
    732
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    777
    988
    media_image2.png
    Greyscale

at least two phases (five phases para[0069]) having a plurality of conductor segments 54, one conductor segment 54 for each layer H,I,J,K,L in each sector 34, and each of said conductor segments 54 comprising a plurality of straight conductor portions 55 arranged in an axial direction of the stator 3 and a plurality of end-windings 56 connecting the straight conductor portions 55 to a wave pattern, each straight conductor portion 55 being accommodated in one slot 35-39, 

wherein at least a first conductor segment of layer j1 and sector d1 and a second conductor segment of layer j2 and sector d2 with j1+d1 = j2+d2 are integrally formed as an uninterrupted conductor segment (para[0069], each conductor segment 54 has successive, series-connected portions in each of the layers H,I,J,K,L similar to Applicant’s disclosure).
Wolf does not show J being an integer greater than or equal to D.
However, Wolf recognizes that the number D of circumferential sections and the number J of radial layers are result-effective variables for the electric machine.  Wolf has twelve circumferential sections 34 and five radial layers H,I,J,K,L (para[0069]), leaving it to the person of ordinary skill in the art to choose the number D of circumferential sections and the number J of radial layers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected J being an integer greater than or equal to D to result in, and for the advantageous benefit of, the ripple of unidirectional voltage decreases and power output and efficiency are improved (para[0003]:1-13).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of two result-effective variables, the number D of circumferential sections and the number J of radial layers.  See MPEP 2144.05.
As to claim 2/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 4 and 22 above) a sum of conductor segments from layer j and sections d equals a predefined number and being integrally formed as an uninterrupted conductor segment (the sum will be an integer which is 
As to claim 3/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 22 above) the series connected conductor segments being integrally formed as an uninterrupted conductor segment (the conductor segments are integrally formed as uninterrupted as shown in FIG. 22, again it appears that the term “conductor segment” is being used in two different senses in this claim).
As to claim 4/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 22 above) the electrical connections being arranged on one axial side of the stator 3 (all the terminals 72,74,76,78,80 are above the stator core body 4).
As to claim 5/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 23):

    PNG
    media_image3.png
    767
    938
    media_image3.png
    Greyscale


As to claim 6/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 23 above) a first conductor segment 55 of a branch and a second conductor segment 55 of the same branch are connected in series by electrically connecting an end of the first conductor segment 55 and an end of the second conductor segment 55, said end of the first conductor segment 55 and said end of the second conductor segment 55 being located in neighboring slots 35-39 accommodating straight conductor portions of the same phase, or being separated by an even number of slots 35-39 accommodating straight conductor portions of the same phase (conductor segments 55 being separated by four empty slots).
As to claim 7/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 23 above) a third conductor segment 55 of a first branch and a fourth conductor segment 55 of a second branch other than the first branch are connected in parallel by electrically connecting an end of the third conductor segment and an end of the fourth conductor segment, said end of the third conductor segment and said end of the fourth conductor segment being separated by an odd number of slots accommodating straight conductor portions of the same phase or located within the same slot (conductor segments of different branches are located in the same slot, FIG. 6 shows the conductors connected in parallel in a star configuration).
As to claim 8/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 22 above) the ends of the branches 55 are arranged proximate to each other within a 2q adjacent slots 35-39 or more, where q is the number of phases (para[0069] five phases, and branches 55 are located every five slots. It is not clear what the term “branch” means in the claims).
As to claim 9/1, Wolf was discussed above with respect to claim 1 and Wolf further shows (FIG. 4 and 22 above) the ends of the branches 55 are distributed uniformly in a VD period around the stator 3, where VD is a number of parallel branches of each phase (there is a uniform distribution of phases around the stator 3.  It is not clear what the term “branch” means in the claims).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2010/0283349, hereinafter Wolf) in view of Detela et al. (US 2014/0145540, hereinafter Detela).
As to claim 10/1, Wolf was discussed above with respect to claim 1 except for said winding is a pseudo-helical winding type.
Detela shows said winding is a pseudo-helical winding type (para[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the winding of Wolf to have said winding is a pseudo-helical winding type as taught by Detela, for the advantageous benefit of having the passing of all winding overhangs possible in a small volume of space as taught by Detela (para[0040]:1-15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johns (US 3,324,322) shows a balanced winding;
Foshage et al. (US 7,061,153) shows a balanced winding;
Haydock et al. (US 2001/0043018) shows (FIG. 13) a balanced winding; and
Detela et al. (US 2014/0145540) shows a wave winding in a motor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ROBERT E MATES/              Examiner, Art Unit 2832  

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832